Title: From George Washington to Colonel Elias Dayton, 29 May 1780
From: Washington, George
To: Dayton, Elias



Sir
Head Quarters Morris Town 29th May 1780

The intercourse between the inhabitants of the States and the Citizens of New York, by means of the Flag Boats which pass from the latter to Elizabeth Town, has become so very frequent that it excites suspicions and jealousies in the minds of many of the well affected among us, and puts it much in the power of the Enemy to gain intelligence, and to propagate injurious reports, thro’ the channel of persons who come over, under the pretence of meeting their friends upon business merely,

of a private nature—To put a stop, as far as possible, to this growing evil, you will be pleased to comply strictly with the following instructions.
The Flag Boats to be ordered to come to, at a convenient distance from Elizabeth Town point—an Officer to go immediately on Board—who is to transmit all letters; and papers to the Commanding Officer at Elizabeth Town and make report to him of the passengers—The Officer to remain constantly on board till the Flag is discharged wch should be as s⟨oo⟩n as possible.
No person or persons to be allowed to come on shore from the Flag Boat, except prisoners of War whose exchanges or paroles have been regularly negotiated by the respective Commissaries—or those of any other description having permissions in writing from Congress—the Board of War—The Legislative or Executive authorities of the States—or the Commander in Chief—nor is the flag to be suffered to remain till this can be obtained.
No person or persons to be allowed on any pretence whatever to pass to New York or Staten Island or to go on Board any Flag Boat upon its arrival, except prisoners of War under the circumstances before mentioned, or those having permissions in writing from the several powers before recited.
The foregoing rules of conduct if punctually obeyed, will effectually put a stop to all improper personal intercourse under cover of Flags—but there is another of a nature no less pernicious, to check which is one of the principal motives of your being stationed at Elizabeth Town—it is the traffic carried on privately with New York. You are, I imagine, well acquainted with the channels through which this commerce generally passes, I need therefore only recommend to you in the strongest manner to make use of every measure to break it off totally.
It behoves us just now, more than ever, to keep the Enemy intirely ignorant of our movements or designs—It will be impossible to do either while an intercourse almost uninterrupted prevails. This I hope will be a further incentive to your exerting yourself to render the communication less frequent.
Nothing in the foregoing is meant to extend to persons whom you may find it expedient to send over or to admit for particular purposes. I am Sir Your most Obet hum. Servt

Go: Washington

